Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, the repair patch product, in the reply filed on 4/11/2022 is acknowledged.  It is noted the product was mistakenly listed as being Claims 1-7 and the method Claims 8-9, when in fact, the product is Claims 1-5 and the method is Claims 6-9.  Thus, the election of the product group is an election of Claims 1-5. The traversal is on the ground(s) that the amendment special technical feature as amended is not known in the prior art.  This is not found persuasive because the amended features are obvious in view of the prior art cited below and thus still do not constitute a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the “expected margin is made of peel ply.”  This does not make sense.  A peel ply is a term of art known for a specific use, but it is not a material.  Thus, it is not clear what “made of peel ply” signifies.  Examiner assumes the expected margin “is a peel ply.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al. (US 2016/0325490) in view of Watson et al. (US 2017/0212038).
Safai et al. teaches a repair patch [60] for a composite material adapted to repair a portion to be repaired of the composite material, the repair patch comprising:
a patch body including a bonding surface to be bonded to the portion to be repaired; and
an expected margin disposed at an opposite side to the bonding surface in a thickness direction of the patch body, (See Fig. 3B, wherein the top layer [62] is an expected margin), wherein the bonding surface includes a first sub-inclined surface inclined outward from the patch body toward the expected margin in the thickness direction of the patch body, the expected margin includes a second sub-inclined surface continuing to the first sub-inclined surface, an inclined surface includes the first sub-inclined surface and the second sub-inclined surface and is formed to extend from the patch body onto the expected margin, the patch body has a surface bonded to the expected margin, the surface being a boundary surface between the patch body and the expected margin, and
the first and second sub-inclined surfaces form a uniform surface in a cross section of the repair patch cut in the thickness direction (See Fig. 3B, wherein the plies [62] excluding the top ply are a patch body with a first sub-inclined surface continuing in an inclined thickness direction to include the top ply [62], which has a second sub-inclined surface).
Safai et al. teaches the plies are composite material (See page 3, paragraph [0043]), but fails to specifically indicate if the top layer is debondable).  However, it is well-known to form composite patches from prepreg plies that are only fully cured in situ (See, for example, Watson et al., page 2, paragraph [0018], teaching a patch similar to that in Safai et al. and formed from prepreg plies).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize partially cured prepreg plies as the layers [62] in Safai et al.  Examiner submits it is well-known in the art that prepreg plies that are not fully cured and have an impregnated resin with a tacky viscous consistency that is not yet hardened as after full cure.  Examiner submits the individual fiber plies in prepreg form are not fully bonded and it would have at least been possible debond the individual fibers plies in this state.  Thus, the top ply may be considered an expected margin as claim wherein the impregnated resin therein between the stack and the top ply is an adhesive agent bonding layer as claimed.
Regarding Claim 5, Safai et al. teaches the opening to be repaired, and thus implicitly the patch designed to fill said opening, has a taper ratio, i.e. L:D, of 30:1 (See page 3, paragraphs [0042]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbaek et al. (US 2011/0036482), Safai et al. and Watson et al. as applied to Claim 1, and further in view of Ellyin et al. (US 5,972,141).
Regarding Claim 4, Safai et al. and Watson et al. teach the method of Claim 1 as described above, but are silent as to a release layer.  However, it is known when compacting patches such as in Safai et al., prior to placing them in the area to be repaired, to drape a release layer over the entire surface including the inclined surfaces (See, for example, Ellyin et al., Fig. 4 and col. 5, lines 54-61, wherein peel plies [4], which are release layers enabling debonding, are disposed over the entire outer surface of a patch for compacting prior to use).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to dispose a release player over the bonding surface of the patch in Safai et al. because doing so would have predictably prepared the patch for a compaction steps, such as is known for patches prior to installation.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbaek et al. (US 2011/0036482), in view of Ellyin et al., Safai et al., and Copple et al. (US 2017/0015031).
Regarding Claims 1-6, Stenbaek et al. teaches a repair patch for a composite material adapted to repair a portion to be repaired of the composite material (See page 1, paragraph [0001], the repair patch comprising:
a patch body [4] including a bonding surface to be bonded to the portion to be repaired.  Stenbaek et al. teach the repair patch may be prepreg plies, a peel ply may be applied to said plies, the plies compacted, and the compacted plies machined to a desired shape via cutting, wherein the peel ply need only be removed prior to placement of the repair patch (See page 1, paragraphs [0019]-[0023] and page 3, paragraphs [0052]). Although Stenbaek et al. teaches a peel ply only on the bonding side of the patch opposite a coating layer [6[, it is well-known for similar compaction systems for patch to also dispose the outer coating layer on a peel ply such that peel plies cover each side of the prepreg patch stack during compaction (See, for example, Ellyin et al, Fig. 4 and col. 5, lines 54-67, wherein a peel ply [4] is applied to the top of the stack and to the opposing side an epoxy coating is applied and then also applied on a peel ply [4]).  Thus, Examiner submits is at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a peel ply on the coating [6] in the vacuum compacting system in Stenbaek et al. similar to peel ply [8].  Doing so is known in the art and would have predictably created a suitable vacuum compaction system for a repair patch.  Note the resin impregnated into the plies is an adhesive debondably bonding the peel plies.
Stenbaek et al. further teaches the compacted patch may be machined by cutting to any shape known in the art (See page 3, paragraph [0051]), and implies the peel ply may remain in place during said process (See page 3, paragraph [0053], indicating the peel ply need not be removed until the patch is placed, thus indicating it may remain in place during machining; also see, Copple et al., page 4, paragraph [0040], explicitly teaching peel plies may remain in place during machining or sanding of composites).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to leave the peel plies in place, such as a peel ply [8] on both sides, during machining/cutting of the compacted patch stack to a desired shape for repair.
Further, it would have been apparent any known shapes for similar composite repair patches would have predictably been suitable shapes into which to machine the compacted stack and peel plies.  A truncated cone having a taper ratio, L:D of 30:1, is known to been a suitable shape of composite patches to repair composite parts (See, for example, Safai et al., page 3, paragraphs [0042]-[0043], teaching a taper ratio of 30:1 for the area to be repaired and a patch [60] matching said shape).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to machine a compacted composite patch stack having peel plies on both sides to a taper ratio of 30:1.  Doing so would have predictably created a patch having a known desirable shape for repairing composite wherein the peel plies may suitably be removed after machining and prior to application.  Examiner submits during said machining wherein the plies are machined to a steep taper with peel plies in place, it is inevitable, or at least would have been obvious to a person having ordinary skill in the art, that the peel plies will, or could have been, machined at least slightly in the same inclined plane as the plies since machining at described would require machining at least directly adjacent the peel ply and there is no apparent motivation to take the time and effort to avoid machining the peel ply during the machining process. Under such a process, one peel ply will be an expected margin having a second sub-incline (in its machined area) to the first sub-incline formed by machining the patch body of the plies, the sub-inclined portion of the peel ply also being a release layer therein because peel plies themselves may be considered release layers debondable from most materials, including adhesives (See, for example, Ellyn et al., col. 5, lines 60-61, teaching the peel plies and release layers debondable from adhesive surfaces).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746